
	

114 HR 3042 IH: Stop Tobacco Sales to Youth Act of 2015
U.S. House of Representatives
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3042
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2015
			Ms. DeLauro (for herself, Mr. Rush, Mr. Rangel, Ms. Esty, Mr. Garamendi, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Act of October 19, 1949 (15 U.S.C. 375 et seq.; commonly referred to as the Jenkins
			 Act), to prevent the interstate sale and delivery of electronic
			 cigarettes, cigars, and pipe tobacco to minors in violation of law.
	
	
 1.Short titleThis Act may be cited as the Stop Tobacco Sales to Youth Act of 2015. 2.FindingsThe Congress finds the following:
 (1)Tobacco products cause numerous serious diseases, including cancer, heart disease, and respiratory disease, and they contain nicotine, a highly addictive substance.
 (2)According to the Surgeon General of the United States, adolescents are particularly vulnerable to the adverse effects of nicotine, and adolescent exposure to nicotine may have lasting adverse consequences for brain development.
 (3)Youth use of electronic cigarettes and hookah (water pipe) has risen according to the National Youth Tobacco Survey released by the Centers for Disease Control and Prevention, and the Food and Drug Administration, in April 2015.
 (4)Current use of electronic cigarettes among high school students tripled from 4.5 percent in 2013 to 13.4 percent in 2014 (compared to 1.5 percent in 2011); approximately 2,000,000 high school students currently use these products.
 (5)Current use of electronic cigarettes among middle school students tripled from 1.1 percent in 2013 to 3.9 percent in 2014; approximately 450,000 middle school students currently use these products.
 (6)Current use of hookah among high school students increased from 4.1 percent in 2011 to 9.4 percent in 2014.
 (7)Current use of cigars among high school students was 8.2 percent in 2014 (1,200,000 students). Current use of cigars among high school boys was 10.8 percent, about the same rate at which they smoke cigarettes (10.6 percent).
 (8)The sale of electronic cigarettes, cigars, hookah, and other tobacco products over the Internet, and through mail, fax, or phone orders, makes it cheaper and easier for children to obtain these products.
 (9)Electronic cigarettes are being marketed in ways that appeal to youth, in the form of advertising using images that appeal to youth, advertisements on television and the Internet, and sponsorships of events popular with youth, such as concerts and sporting events.
 (10)According to a study published in March 2015 in the Journal of the American Medical Association Pediatrics, 93.7 percent of youth participating in a study of Internet electronic cigarette sales successfully purchased electronic cigarettes because the Web sites lacked adequate age-verification methods.
 3.AmendmentsSection 1 of the Act of October 19, 1949 (15 U.S.C. 375); commonly referred to as the Jenkins Act), is amended— (1)in paragraph (2)—
 (A)in subparagraph (A)— (i)in clause (i) by striking and at the end,
 (ii)in clause (ii) by striking the period at the end and inserting ; and, and (iii)by adding at the end the following:
						
 (iii)includes electronic cigarettes., and (B)in subparagraph (B)—
 (i)in the heading by striking Exception and inserting Inclusions, (ii)by striking does not include and inserting includes, and
 (iii)by inserting and pipe tobacco (as defined in section 5702 of the Internal Revenue Code of 1986) before the period at the end, and (2)by inserting after paragraph (6) the following:
				
 (6A)electronic cigaretteThe term electronic cigarette means any electronic device that delivers nicotine, flavor, or other substance via an aerosolized solution (including an electronic cigarette, cigar, pipe, or hookah) to the user inhaling from the device (including any component, liquid, part, or accessory of such a device whether or not sold separately) but excludes product that—
 (A)is approved by the Food and Drug Administration for sale as a tobacco cessation product or for another therapeutic purpose; and
 (B)is marketed and sold solely for a purpose approved as described in subparagraph (A). . 4.Exclusions regarding Indian Tribes and Tribal matters (a)In generalNothing in this Act or the amendments made by this Act shall be construed to amend, modify, or otherwise affect—
 (1)any agreements, compacts, or other intergovernmental arrangements between any State or local government and any government of an Indian tribe (as that term is defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e))) relating to the collection of taxes on cigarettes or smokeless tobacco sold in Indian country;
 (2)any State laws that authorize or otherwise pertain to any such intergovernmental arrangements or create special rules or procedures for the collection of State, local, or tribal taxes on cigarettes or smokeless tobacco sold in Indian country;
 (3)any limitations under Federal or State law, including Federal common law and treaties, on State, local, and tribal tax and regulatory authority with respect to the sale, use, or distribution of cigarettes and smokeless tobacco by or to Indian tribes, tribal members, tribal enterprises, or in Indian country;
 (4)any Federal law, including Federal common law and treaties, regarding State jurisdiction, or lack thereof, over any tribe, tribal members, tribal enterprises, tribal reservations, or other lands held by the United States in trust for one or more Indian tribes; or
 (5)any State or local government authority to bring enforcement actions against persons located in Indian country.
 (b)Coordination of law enforcementNothing in this Act or the amendments made by this Act shall be construed to inhibit or otherwise affect any coordinated law enforcement effort by one or more States or other jurisdictions, including Indian tribes, through interstate compact or otherwise, that—
 (1)provides for the administration of tobacco product laws or laws pertaining to interstate sales or other sales of tobacco products;
 (2)provides for the seizure of tobacco products or other property related to a violation of such laws; or
 (3)establishes cooperative programs for the administration of such laws. (c)Treatment of State and local governmentsNothing in this Act or the amendments made by this Act shall be construed to authorize, deputize, or commission States or local governments as instrumentalities of the United States.
 (d)Enforcement within Indian CountryNothing in this Act or the amendments made by this Act shall prohibit, limit, or restrict enforcement by the Attorney General of the United States of this Act or an amendment made by this Act within Indian country.
 (e)AmbiguityAny ambiguity between the language of this section or its application and any other provision of this Act shall be resolved in favor of this section.
 (f)DefinitionsIn this section— (1)the term Indian country has the meaning given that term in section 1 of the Act of October 19, 1949 (15 U.S.C. 375; commonly referred to as the Jenkins Act), as amended by this Act; and
 (2)the term tribal enterprise means any business enterprise, regardless of whether incorporated or unincorporated under Federal or tribal law, of an Indian tribe or group of Indian tribes.
 5.SeverabilityIf any provision of this Act, or any amendment made by this Act, or the application thereof to any person or circumstance, is held invalid, the remainder of the Act and the application of the Act to any other person or circumstance shall not be affected thereby.
 6.Effective dateThis Act, and the amendments made by this Act, shall take effect 90 days after the date of the enactment of this Act.
		
